 1   TORRES | TORRES STALLINGS AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Fax: (661)326-0936
 4   Email: dtorres@lawtorres.com
 5   Attorney for:
     LLAIRS FLORES-LOPEZ
 6
                            IN THE UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
                                                     ) Case No.: 19-CR-00158 LJO-SKO
     UNITED STATES OF AMERICA,                       )
10
                                                     )
                    Plaintiff,                       ) STIPULATION AND PROPOSED ORDER
11
                                                     ) TO ALLOW DEFENDANT TO TRAVEL
          vs.                                        )
12
     LLAIRS FLORES-LOPEZ,                            )
                                                     )
13                  Defendant                        )
                                                     )
14

15   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE

16   LAWRENCE J. O’NEILL AND MICHAEL REDDING, ASSISTANT UNITED STATES

17   ATTORNEY:

18          COMES NOW Defendant, LLAIRS FLORES-LOPEZ, by and through his attorney of

19   record, DAVID A. TORRES hereby requests that he be allowed to travel out of Kern County

20   from December 23, 2019 through January 2, 2020.

21          Mr. Flores-Lopez has informed my office that he would like to travel to Phoenix, Arizona

22   to spend the holidays with his family. Mr. Flores-Lopez, along with his wife Gabriella (who has

23   been appointed as his third party custodian) , and three sons; Rafael (age 17), Daniel (age 11)

24   and Llairs (age 2) will be traveling via automobile to Phoenix, AZ. Mr. Flores- Lopez would like

25   to visit his mother, brother and sister-in-law, who all live in the same residence where Mr.

     Flores-Lopez and his family will be staying. The defendant intends on leaving at approximately



                                        Summary of Pleading - 1
 1   3:00 a.m. and anticipates driving directly to his mother’s residence, which is located at 5748

 2   West Holly Street, Phoenix, Arizona.

 3           Mr. Flores-Lopez was released to a third-party custodian, Gabriela Ramirez Lopez and

 4   has been in compliance with all the terms of his supervised release. He is scheduled for a status

 5   conference hearing on March 2, 2020.

 6           I have spoken to AUSA Michael Redding and he has no objection to allowing the

 7   defendant to travel to Phoenix, Arizona. The court should note that Mr. Flores-Lopez will be

 8   away from his residence and off the monitor. Moreover, Pre-Trial Services officer Anthony

 9   Perez has been notified of Mr. Flores-Lopez’ intent to file this request.

10   //

11           IT IS SO STIPULATED.

12                                                                 Respectfully Submitted,

13   DATED: December 4, 2019                                       /s/ David A Torres     ___
                                                                   DAVID A. TORRES
14                                                                 Attorney for Defendant
                                                                   LLAIRS FLORES-LOPEZ
15

16
     DATED: December 4, 2019                                       /s/ Michael Redding_________
17                                                                 MICHAEL REDDING
                                                                   Assistant U.S. Attorney
18

19
                                                  ORDER
20

21
             The defendant is allowed to travel to Phoenix, Arizona from December 23, 2019 through
22
     January 2, 2020, and contact Pretrial the first court day he returns.
23
     IT IS SO ORDERED.
24
          Dated:   December 4, 2019                          /s/ Lawrence J. O’Neill _____
25
                                                   UNITED STATES CHIEF DISTRICT JUDGE




                                        Summary of Pleading - 2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Summary of Pleading - 3
